928 F.2d 1132
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sophia J. GIBBONS, Plaintiff-Appellant,v.STATE of Tennessee;  State Attorney's Office;  JohnZimmerman;  Raymond D. Hazen, Defendants-Appellees.
No. 91-5106.
United States Court of Appeals, Sixth Circuit.
March 26, 1991.

M.D.Tenn., 90-01043, Wiseman C.J.
M.D.Tenn.
APPEAL DISMISSED.
Before KEITH and BOYCE F. MARTIN, Jr., Circuit Judges;  and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's February 4, 1991, order directing her to show cause why her appeal should not be dismissed for lack of jurisdiction.  Appellant's response states that her notice of appeal was late because of medical problems and legal matters which required her to travel to Florida.


2
It appears from the documents before the court that the final order was entered December 3, 1990.  The notice of appeal filed on January 18, 1991, was sixteen days late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.    Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam);  McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.